Citation Nr: 0814964	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD), to include 
consideration of an effective date of prior to November 30, 
2005, for entitlement to a total disability evaluation based 
upon individual unemployability due to service-connected 
disability (TDIU).
.
2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the face, to include consideration of 
a separate evaluation based upon limitation of masticatory 
function, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968 and from September 1970 to January 1973, with 
service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO granted service connection for PTSD, with an 
initial 30 percent evaluation assigned; and denied 
entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the face.

The Board addressed both claims, as well as five additional 
issues, in an August 2005 decision.  In that decision, the 
Board increased the PTSD initial evaluation to 70 percent but 
denied a higher evaluation for residuals of a shell fragment 
wound of the face.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), insofar as an even 
higher evaluation for PTSD had not been assigned and as claim 
for an increased evaluation for the residuals of a shell 
fragment wound of the face had been denied.  The remaining 
issues were not incorporated in the November 2006 brief of 
the veteran's representative.  

In a reply brief dated in March 2007, the VA General Counsel 
argued that a remand was required because (1) the Board did 
not consider and address whether the evidence supported a 
total disability rating under 38 C.F.R. § 4.16(a), in terms 
of the PTSD claim; and (2) the Board did not address all 
potentially applicable laws and regulations to determine 
whether a separate evaluations were warranted for both 
disfigurement and functional impairment due to the shell 
fragment wound of the face.    

The veteran's representative furnished a reply brief in May 
2007, in which it was asserted that the Board's decision 
should be reversed to the extent that a 100 percent 
evaluation for PTSD was not assigned, and, despite the 
submission of an adjudication awarding TDIU (from a January 
2006 rating decision, effective as of November 30, 2005), 
there remained an issue of the effective date.

The Court's decision, dated in October 2007 and issued as an 
Order in November 2007, set aside the Board's decision and 
remanded the case for additional adjudication.  The Court 
noted that "the veteran's rating increase to 70% raises the 
potential applicability of 38 C.F.R. § 4.16(a) (2007), which 
the Board neglected to discuss."  The Court further noted 
that the applicability of 38 C.F.R. §§ 4.118 (Diagnostic Code 
7805) and 4.73 (Diagnostic Code 5325) had not been adequately 
addressed.  Notably, the Court rejected the argument of the 
veteran's representative for a reversal.

Upon return of the case, the Board has carefully considered 
whether a remand to the RO is appropriate or whether a Board 
adjudication at the present time is in order.  In this 
regard, the Board notes that the Court's decision to remand 
was predicated on the need for application of specific Part 4 
regulations, with no deficiencies in the medical evidence of 
record cited.  The Board further observes that no allegation 
has been made that the veteran's disabilities have worsened 
since his last VA examinations in November 2004 or that there 
exists additional relevant evidence that VA has not obtained 
to date.  

Given these considerations, particularly in view of the 
partially favorable dispositions below and the veteran's 
February 2008 response to a Board inquiry that he had no 
further evidence to submit, the Board finds that an 
additional remand to the agency of original jurisdiction 
would not benefit the veteran but would only result in 
unnecessary delay.  As such, he will not be prejudiced by the 
Board's action below.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board has partially recharacterized the 
issues on appeal in view of the Court's decision, as 
indicated on the front page of this decision and as more 
fully described in the REASONS AND BASES section below, to 
provide the veteran with the fullest possible consideration 
in the adjudication of his appeal.

Finally, the Board notes that, in the aforementioned August 
2005 decision, the Board remanded the claim of entitlement to 
an initial disability rating in excess of 10 percent for 
recurrent tinnitus prior to June 13, 2003 (to include whether 
a separate rating for each ear was warranted) for issuance of 
a Statement of the Case pursuant to Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  While a Statement of the Case 
was issued in October 2005, the veteran never responded to 
this issuance, and this matter is not presently before the 
Board on appeal.


FINDINGS OF FACT

1.  From June 30, 1999 through November 16, 2004, the 
veteran's PTSD was not shown to be productive of total social 
and occupational impairment, with a VA examiner describing 
the disability as moderate in degree.

2.  Evidence dating from November 17, 2004 supports a finding 
of total occupational, though not social, impairment as a 
consequence of the veteran's PTSD, indicating that the 
disability has rendered him unable to secure or follow a 
substantially gainful occupation from that date.

3.  The veteran's facial scarring, a residual of his shell 
fragment wound of the face, is no more than moderate in 
degree, with total scarring measuring three inches and some 
swelling.

4.  The veteran has been shown to have symptomatology 
commensurate to limitation of mastication as a consequence of 
his shell fragment wound of the face.



CONCLUSIONS OF LAW

1.  The criteria for an initial schedular evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130 (Diagnostic Code 9411) 
(2007).

2.  The criteria for an earlier effective date of November 
17, 2004 for the grant of TDIU have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.400, 4.16(a) (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for scarring as a residual of a shell fragment wound of the 
face have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, (Diagnostic Code 7800) (2007); 38 C.F.R. § 4.118 
(Diagnostic Code 7800) (2001).

4.  The criteria for a separate 10 percent evaluation for 
limitation of mastication as a residual of a shell fragment 
wound of the face have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.73 (Diagnostic Code 5325), 4.118 (Diagnostic Code 
7805) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
March 2004.  While this letter was issued subsequent to the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a March 2005 Supplemental Statement of the 
Case, consistent with the Mayfield line of decisions.  

VA's requirements in regard to increased rating cases, where 
service connection and a disability evaluation had been 
previously established, were further detailed in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As the 
facial scarring claim (though not the PTSD claim, which 
concerns an initial evaluation) concerns an existing 
evaluation, Vazquez-Flores must be considered in regard to 
that claim.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the March 2004 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence.  
The veteran was also encouraged to submit his own statement, 
describing his symptoms, their frequency and severity, and 
any other additional "disablement."  For this purpose, a VA 
Form 21-4138 (Statement in Support of Claim) was enclosed.  
The Board is nevertheless aware that the March 2004 VCAA 
letter did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  As 
such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

In the present case, the Board is fully satisfied that the 
absence of the type of notification set forth in the second 
and third requirements of Vazquez-Flores in the March 2004 
VCAA letter was not prejudicial to the veteran.  The two 
briefs submitted by his representative in support of his 
Court appeal clearly reflect a familiarity with the 
applicable diagnostic criteria, with citations to relevant 
diagnostic codes under 38 C.F.R. §§ 4.73, 4.118, and 4.150.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

These briefs further reflect that the veteran's 
representative had extensively reviewed his claims file, 
including the objective findings from VA examination reports 
from September 1999 and November 2004 and the applicable 
diagnostic code sections listed in the August 2001 and March 
2005 Supplemental Statement of the Case (notably, portions of 
38 C.F.R. § 4.118 were revised during the interim period, and 
the veteran was notified of those revisions).  The Board thus 
finds that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication" of the 
facial scarring claim.  Sanders v. Nicholson, 487 F.3d at 
889.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in a March 2006 letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as with the PTSD claim, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as with the facial scarring claim, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  PTSD

In the present case, the veteran's initial 70 percent 
evaluation for PTSD has been effectuated as of June 30, 1999, 
the initial date of claim.  The questions for the Board are 
whether a higher schedular evaluation of 100 percent is 
warranted, in view of Fenderson; and whether an effective 
date prior to November 30, 2005 for the grant of TDIU is 
warranted.   

The Board has first considered the question of whether a 
higher schedular evaluation is warranted.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
disability evaluation is warranted for PTSD manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

During the pendency of this appeal, the pertinent evidence of 
record has been limited, consisting of VA examination reports 
from April 2001 and November 2004 and a private medical 
record from January 2006.

The Board has reviewed the April 2001 VA examination report 
but does not find that any of the symptoms listed in the 
criteria for a 100 percent evaluation for PTSD were manifest 
at that time.  During that examination, the veteran reported 
interrupted sleep, flashbacks, irritability, diminished 
interest in recreational activities, and avoidance of 
activities that would promote recall of war experiences.  He 
also described thinking "that his life is not worth living" 
but noted that he could not attempt suicide again because of 
his family and friends.  The objective examination was 
largely unremarkable, except for his report of his mood as a 
"4" on a scale from one to ten.  While the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50, which under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV) represents serious social and 
industrial impairment, such as no friends or an inability to 
keep a job, and also noted that the veteran was unemployed, 
the degree of PTSD was separately described as moderate.  
This description of occupational impairment falls well short 
of total occupational impairment, and, accordingly, there is 
no basis for a 100 percent evaluation for PTSD for the period 
prior to November 17, 2004, the date of the next examination.

The November 17, 2004 VA examination does, however, indicate 
a substantially worsening disability picture in terms of 
occupational impairment.  While the examiner did not 
extensively discuss the veteran's symptoms upon examination, 
he noted that the veteran's PTSD had "deteriorated beyond 
the level at which it now stands."  The examiner rendered an 
Axis I diagnosis of chronic PTSD that was moderately severe 
and approaching severe, especially with presently enforced 
idleness.  He also noted that the veteran, who was married at 
the time of the examination and spoke "glowingly" of his 
wife, "does not have an abundant social life, rather the 
opposite."  Finally, the examiner rendered a GAF score of 44 
and indicated that he suspected "a nil prognosis" with 
respect to re-employment, although there was a remote hope 
for a more ordered and salubrious life if the veteran 
considered pursuing and remained compliant with 
psychopharmaceutical medications and possibly counseling.

The examiner's findings as to employability are consistent 
with a January 2006 statement from the veteran's family 
physician, who reviewed the claims file and found that the 
veteran was currently unable to maintain gainful and 
substantial employment because of his PTSD and other medical 
problems.  Rather, he was found to be totally and permanently 
disabled.

This evidence, however, does not indicate total social 
impairment along with total occupational impairment, as 
required under the criteria for a 100 percent evaluation.  
There is no suggestion that the veteran's social impairment 
is more than moderately severe-to-severe in degree, and he 
was noted to speak "glowingly" of his wife during his 
November 2004 VA examination.  Given this and the absence of 
the remaining criteria under Diagnostic Code 9411 for a 100 
percent evaluation, the Board finds that a higher initial 
schedular evaluation is not warranted.  

Also, the veteran has submitted no evidence showing that his 
PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
schedular evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during this time period.  As such, 
the Board is also not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  See also Colayong v. West, 12 Vet. App. 
524, 531 (1999) (there "are several avenues through which an 
appellant may obtain a 100% disability rating," including a 
schedular rating, an extra-schedular rating, and TDIU). 

That notwithstanding, the November 17, 2004 VA examination 
represents the first evidence of record indicating that the 
veteran's PTSD essentially precluded him from securing or 
following substantially gainful employment, a finding not 
reflected in the March 2001 report.  Under 38 C.F.R. 
§ 4.16(a), a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  

For this reason, the Board finds that the effective date for 
the grant of TDIU should be changed from November 30, 2005 to 
November 17, 2004, approximately one year earlier.  See 38 
C.F.R. § 3.400(o)(2) (in cases involving increases, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date;  otherwise, the effective date is the date of receipt 
of claim). 

Overall, the evidence does not support an initial schedular 
evaluation in excess of 70 percent for PTSD, and to that 
extent the appeal is denied.  The evidence does, however, 
support an earlier effective date of November 17, 2004 for 
the grant of TDIU, and to that extent the appeal is granted.  
38 C.F.R. § 4.7.

IV.  Facial scarring

The RO has evaluated the veteran's residuals of a shell 
fragment wound of the face at the 10 percent rate under 
38 C.F.R. § 4.118, Diagnostic Code 7800.

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including Diagnostic Code 
7800, were substantially revised.  These revisions were 
effectuated as of August 30, 2002.

Under the now-deleted provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7800 (2001), effective through August 29, 
2002, a zero percent evaluation was warranted for slight 
scars of the head, face, or neck.  A 10 percent evaluation 
contemplated moderate and disfiguring scars.  A 30 percent 
evaluation was in order for severe scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent evaluation was warranted for scars 
resulting in complete or exceptionally repugnant deformity of 
one side of the face, or marked or repugnant bilateral 
disfigurement.

A note accompanying the now-deleted provisions of Diagnostic 
Code 7800 indicates that, when in addition to tissue loss and 
cicatrisation, there was marked discoloration, color 
contrast, or the like, the 50 percent evaluation could be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, could be submitted for central office rating, with 
several unretouched photographs.

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7800, effective from August 30, 2002, eight 
"characteristics of disfigurement" are set forth for 
evaluation purposes.  These include: (1) a scar of five or 
more inches (13 or more cm.) in length; (2) a scar of at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

In reviewing the veteran's September 1999 and November 2004 
VA examination reports, the Board does not find evidence of 
scarring that would support a higher evaluation under either 
set of criteria.  The scars as noted in the September 1999 VA 
examination include a one-inch scar from the right nare to 
the right corner of the lip, a one-inch scar from the right 
outer corner of the lip towards the right ear, and slight 
swelling above the right one-third of the upper lip.  The 
November 2004 VA examination report indicates that the entire 
length of scarring was three inches, with only "minimal 
disfigurement" consisting of slight asymmetry of the corners 
of the upper lip.  This degree of disfigurement is better 
described as moderate than as severe in degree, and the only 
"characteristic of disfigurement" would appear to be the 
slight swelling, consistent with surface contour of the scar 
elevated or depressed on palpation (as also shown by 
photographs from November 2004).

In its November 2007 Order, however, the Court clearly 
directed VA to consider the applicability of 38 C.F.R. 
§§ 4.118 (Diagnostic Code 7805) (e.g., a scar resulting in 
limitation of function of an affected part) and 4.73 
(Diagnostic Code 5325).  Particularly as the General Counsel 
in its March 2007 brief cited to Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) for the proposition that all 
disabilities, including those arising from a single disease 
entity, are to be rated separately with the ratings combined, 
the Board finds that consideration for a separate evaluation 
under Diagnostic Code 5325 will not violate 38 C.F.R. § 4.14, 
which indicates that pyramiding (e.g., the evaluation of the 
same disability under various diagnoses) is to be avoided.

Under Diagnostic Code 5325, a minimum 10 percent evaluation, 
but not more, is assigned in cases of interference to any 
extent with mastication.  The Board observes that the 
findings in this case are commensurate with such 
interference, including swelling from the September 1999 VA 
examination, comments about drooling when eating soup or 
drinking a beverage from the November 2004 VA examination, 
and photographs from that examination confirming asymmetry 
with raising of the left upper lip from the date of the later 
examination.  For all of these reasons, the Board finds that 
the appropriate disposition would be to allow for a separate 
10 percent evaluation for limitation of function of the upper 
lip under Diagnostic Code 5325.

Diagnostic Code 5325 also lists other potentially applicable 
code sections, including Diagnostic Code 7800 and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207, which concerns paralysis of 
the seventh (facial) cranial nerve.  The General Counsel also 
cited to 38 C.F.R. § 4.150, concerning dental and oral 
conditions, in its March 2007 reply brief.  Given the absence 
of paralysis (although a "paresthesia" was noted without 
further elaboration upon examination in September 1999) or 
temporomandibular findings, however, the Board does not find 
these criteria would provide a basis for an evaluation in 
excess of 10 percent.  The Board also finds that, while 
assignment of a separate evaluation under Diagnostic Code 
5325 would not cause "pyramiding," a further separate 
evaluation on the basis of neurological or temporomandibular 
findings would constitute "pyramiding" since all of these 
sections would concern the function of mastication and, in 
essence, the same disability.  38 C.F.R. § 4.14. 

Again, the Board has also considered 38 C.F.R. § 3.321(b)(1).  
However, as the veteran has submitted no evidence showing 
that his service-connected facial disabilities markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and as 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence of record does not support an 
evaluation in excess of 10 percent for the underlying scar 
disability, constituting a residual of a shell fragment wound 
of the face.  However, a separate 10 percent evaluation is 
warranted for limitation of mastication, also as a residual 
of a shell fragment wound of the face.  To that extent only, 
the appeal is granted as to this claim.  38 C.F.R. § 4.7.




ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.  

Entitlement to an earlier effective date of November 17, 2004 
for the award of TDIU is granted. 

Entitlement to an increased evaluation for scarring as a 
residual of a shell fragment wound of the face, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to a separate 10 percent evaluation for 
limitation of mastication as a residual of a shell fragment 
wound of the face is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


